Exhibit 10.01

 

Confidential

 

Execution Version

 



IN ACCORDANCE WITH ITEM 601(b)(10)(iv) OF REGULATION S-K, CERTAIN CONFIDENTIAL
INFORMATION HAS BEEN EXCLUDED FROM THIS DOCUMENT BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED. THE
CONFIDENTIAL INFORMATION IS DENOTED HEREIN BY [*].



AMENDMENT NO. 2 TO
SUPPLY AGREEMENT

This Amendment No. 2 to the Supply Agreement (this “Amendment”) is entered into
as of April 16, 2019, between DSM Nutritional Products AG, Wurmisweg 576, 4303
Kaiseraugst, Switzerland, (hereinafter "DSM”) and Amyris, Inc., 5885 Hollis
Street, Emeryville, CA 94608, USA (hereinafter “Amyris”) (each of DSM and Amyris
hereinafter referred to as a “Party”, together referred to as the “Parties”).

WHEREAS, Amyris entered into a Supply Agreement, dated as of December 28, 2017,
with DSM Produtos Nutricionais Brasil S.A. (the “Agreement”);

WHEREAS, On January 12, 2018, DSM’s affiliate DSM Produtos Nutricionais Brasil
S.A. assigned all of its rights, title and interest in the Agreement to DSM;

WHEREAS, On November 19, 2018 the Parties entered into Amendment No. 1 to the
Agreement;

WHEREAS, the Parties desire to further amend the Agreement; and

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

1.Amendments.

a.Section 1.9 of the Agreement is hereby deleted and amended and restated to
read:

“[Reserved]”

b.Section 2.3 of the Agreement is hereby amended and restated (solely to remove
the reference therein to the “Novvi Contract”) and shall read in its entirety as
follows:

“Upon the Effective Date, Amyris will provide to DSM a product forecast for the
calendar year 2018 (each, a “Product Forecast”). Thereafter, by the fifteenth
(15th) business day of the first month of each new quarter, Amyris will provide
to DSM a rolling quarterly forecast that consists of four (4) calendar quarters
for any Product, which notice shall indicate the Product and the desired volume
and completion date, together with any other information reasonably necessary
for DSM to carry out such production. DSM shall carry out the Services in
accordance with each such notice by Amyris (i) so long as the forecast (i) does
not exceed the capacity of the Facility; (ii) change is provided more than
ninety (90) days in advance and; (iii) subject to DSM’s obligations to honor the
terms of the Vitamin E Contract. Furthermore, DSM will use reasonable efforts to
deliver on any changes to the production forecast that are provided by Amyris
less than ninety (90) days in advance. It is agreed by the Parties, however,
that (i) where DSM is not reasonably able to decrease production with less than
ninety (90) days’ prior notice, Amyris will be bound to purchase the original
amount it projected for such period, and (ii) where DSM is not reasonably able
to increase production with less than ninety (90) days’ prior notice, it shall
not be required to provide to Amyris more than the original amount of Product(s)
Amyris projected for such period. It is further agreed that Amyris shall be
required to purchase all quantities of Non-Farnesene Products that DSM may
produce for Amyris in response to a Product Forecast from Amyris. Amyris shall
provide DSM with Product Strain(s) in amounts reasonably required to carry out
such Services, as well as the then-current version of applicable Amyris
Protocols.”

 

 

 



Confidential

 



c.Section 8.1(a) of the Agreement is hereby amended and restated (solely to
remove the reference therein to the “Novvi Contract”) and shall read in its
entirety as follows:

“with respect to Non-Farnesene Products, until the date Amyris determines that
the Amyris’s Brotas 2 facility is fully operational and meets its production
targets, but in any event (i) no later than December 31, 2021, and (ii) subject
to DSM’s obligations to honor the terms of the Vitamin E Contract; and”

 

d.Annex 4 of the Agreement is hereby amended and restated to read in its
entirety as set forth in Amended and Restated Annex 4 attached hereto.

2.Effective Date. This Amendment shall become effective as of the date that
Amyris receives the Cash Payment in accordance with that certain letter
agreement dated April 16, 2019 between DSM and Amyris regarding the Assignment
of Value Sharing Agreement.

3.No Other Amendments. Except as expressly amended hereby, the terms and
conditions of the Agreement shall remain unchanged and in full force and effect,
and the execution of this Amendment is not a waiver by either Party of any of
the terms or provisions of the Agreement. In the event of any conflict between
the terms of this Amendment and the terms of the Agreement, the terms of this
Amendment shall govern. Capitalized terms used in this Amendment that are not
otherwise defined herein shall have the same meanings as such terms are given in
the Agreement. For clarity, any cross-references to Agreement Sections refer to
those Agreement Sections as amended by this Amendment.

4.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed and original, but all of which together shall
constitute one and the same document.

[Remainder of Page Intentionally Left Blank.]

 

 

 

 

 



 

 



Confidential



IN WITNESS WHEREOF, DSM and Amyris have caused this Amendment to be executed as
of the date first written above by their respective officers thereunto duly
authorized.

 

DSM NUTRITIONAL PRODUCTS AG

By:/s/ Benedikt Suter
Name: Benedikt Suter
Function: General Counsel

By:/s/ Bruno Mueller
Name: Bruno Mueller
Function: Vice-President

AMYRIS, INC.

By:/s/ John Melo
Name: John Melo
Title: President & CEO

 



 

 



Confidential



 

Amended and Restated Annex 4

Manufacturing Fee

 

[*]

 

 

 

[*] Certain portions denoted with an asterisk have been omitted.

 

 





 

